Citation Nr: 0703333	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  94-14 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral ankle and leg 
disorders.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 1965 
and from September 1965 to July 1987.  

This appeal arises from an April 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2006, the Board of Veterans' Appeals (Board) 
informed the veteran that the Veterans Law Judge who 
conducted his hearing in February 1966 was no longer employed 
by the Board.  The Board asked the veteran to indicate 
whether he wished to have another hearing.  The veteran 
responded in December 2006 and requested a travel board 
hearing before a Veterans Law Judge at the Atlanta RO.  Given 
the expressed intent of the appellant, the Board concludes 
that this case must be returned to the RO to arrange for a 
hearing before a Veterans Law Judge (VLJ) at the RO.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2006).

Accordingly, the case is REMANDED for the following action:

VA should schedule the appellant for a 
hearing before a VLJ at the RO in 
conjunction with the claim that is 
currently in appellate status.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures. 


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
RONALD W. SCHOLZ 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


